Citation Nr: 1711680	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  12-07 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to October 1977. 

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veteran Affairs (VA) Regional Office in Roanoke, Virginia (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After review of the record, the Board finds that a remand for further development is necessary to ensure that there is a complete record upon which to decide the claim for service connection for an acquired psychiatric disorder to include PTSD.  
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran asserts that he has a present psychiatric disorder, to include PTSD, that is due to events in service.  The Veteran claims that he was regularly harassed and threatened by colleagues because of his race and ethnicity.  He asserts that on May 8, 1975 he was assaulted by several service members and he reported this incident to a superior officer. 

Service treatment records and VA outpatient treatment records starting in 2005 are silent for any mental health symptoms.  In December 2008, a VA physician performed a mental health intake examination, noted the Veteran's reports of events in service, referred to earlier VA treatment in July 2007, and diagnosed major depression with elements of PTSD without specific determination of the origin of the disorder.  He continued to receive VA outpatient mental health treatment through 2010 with the diagnosis of PTSD changed to anxiety disorder. In March 2011, the attending VA psychologist noted that the Veteran was under assessment for PTSD, summarized the Veteran's reports of experiences in service at length, and continued the diagnoses of major depression and anxiety disorder.  In April and June 2011, two attending clinicians diagnosed PTSD. 

In January 2012, the Veteran underwent a mental health examination by a VA contract physician who summarized the Veteran's reports of events in service, including the assault, and his history of treatment and current symptoms.  The psychologist found that the Veteran did not meet then-current diagnostic criteria under the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) for PTSD but rather diagnosed anxiety disorder.  The psychologist did not make a clear determination of the causes for the disorder. 

In correspondence in March 2012, the Veteran described the circumstances of the VA contract examination and challenged the diagnosis.  

Entitlement to service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) combat status or credible evidence that the claimed in-service stressors actually occurred; and (3) a link, established by medical evidence, between current symptomatology and the claimed in-service stressors.  See 38 C.F.R. § 3.304 (f) (2016); Cohen v. Brown, 10 Vet. App. 128 (1997).  For claims received by, or pending before, the AOJ on or after August 4, 2014, a PTSD diagnosis must conform to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V).  See 38 C.F.R. §§ 4.125, 4.130; 79 Fed. Reg. 45093 (Aug. 4, 2014).

In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  

Further, there are special development procedures that pertain to the processing of claims of entitlement to service connection for PTSD based on personal assault.  38 C.F.R. § 3.304(f)(5) (2016) provides: If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  VA has special evidentiary development procedures, including the interpretation of behavioral changes by a clinician and interpretation in relation to a medical diagnosis. Patton v. West, 12 Vet. App. 272 (1999).  
A January 2010 notice to the Veteran was sent prior to his report of an assault and does not contain all the required notice provisions of 38 C.F.R. § 3.304.  Considering the Veteran's statements and the records of VA mental health treatment containing several diagnoses suggesting relationships to events in service, the AOJ must provide an additional notice meeting the requirements for a claim of personal assault including a request additional information and details from the Veteran, including more specifics regarding the alleged in service assault.  VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A (b), (c) (VA must make a "reasonable effort" to obtain all relevant records, including records pertaining the claimant's service).  

The June 2012 VA contract examination report determined that the Veteran did not meet the criteria for a diagnosis of PTSD under the DSM-IV and did not provide an opinion whether the other diagnosed mental health disorders were caused by the traumatic events in service.  Therefore, an examination is needed to determine whether the Veteran currently meets the criteria for a diagnosis of PTSD under DSM-V or whether any other diagnosed mental health disorders were caused by events in service.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice conforming to the requirements of 38 C.F.R. § 3.304 (f)(5) and afford him the opportunity to submit additional details and evidence that corroborate his claimed in-service stressors.  Thereafter, the RO must attempt to verify the occurrence of the Veteran's reported traumatic events. 

All attempts to verify this evidence must be documented in the electronic records by the RO. If the Veteran's claimed in-service stressors cannot be verified after reasonable efforts have been made, the RO must issue a formal determination that such evidence does not exist or that further efforts to obtain such evidence would be futile. 

2.  Schedule the Veteran for a VA mental health examination by an appropriate examiner.  The entire claims file must be made available to the examiner.  For the purposes of this examination, the examiner should presume that the Veteran's account of his in-service stressors took place.  The report of the examination should include a discussion of the Veteran's documented medical history and assertions and all clinical findings should be reported in detail.  The examiner should answer the following questions:

a. Does the Veteran have an acquired psychiatric disorder to include, PTSD?  Please identify any such diagnoses.

b. If a diagnosis of PTSD under DSM-5 is warranted, is it at least as likely as not (a 50 percent probability or greater) that the Veteran's diagnosis of PTSD was caused by traumatic events or any other aspect of active service? 

c. If the Veteran is diagnosed with any other acquired psychiatric disorder, to include depression and or anxiety, is it at least as likely as not (a 50 percent probability or greater) that the Veteran's acquired psychiatric disorder is related to or had its onset in active duty?

The examiner must address the assessments and diagnoses noted in VA outpatient treatment records and explain reasons for concurrence or disagreement with the clinicians'' findings.

3.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the.  The Veteran and his representative should be afforded the applicable time period in which to respond, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


